Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of [●] by and
between [●] (“Executive”) and CBL & Associates Management, Inc., a Delaware
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”).  Executive is employed by CBL & Associates
Management, Inc. which is an affiliate of CBL & Associates Properties, Inc., a
Delaware corporation (“CBL/REIT”), and, as such, references herein to the
“Company”, where the context requires, will include the CBL/REIT.

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company, on the terms set forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Term of Employment.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed with the Company, upon the terms and
conditions contained in this Agreement, for the period set forth in this
Agreement.  Executive’s employment with the Company pursuant to this Agreement
shall commence on [●] (the “Effective Date”) and shall continue until the third
(3rd) anniversary of the Effective Date unless this Agreement is renewed
pursuant to Section 8 below or until terminated in accordance with and pursuant
to Section 8 below. The initial 3-year term and any renewal term as set forth in
Section 8 below is hereinafter referred to as the “Term”.

2.Employment Duties.  Executive shall have the title of [●] of the Company and
shall have such duties, authorities and responsibilities as are consistent with
such position and as the Board of Directors of the Company (the “Board”) may
designate from time to time.  Executive shall devote Executive’s full working
time and attention and Executive’s best efforts to Executive’s employment and
service with the Company and shall perform Executive’s services in a capacity
and in a manner consistent with Executive’s position for the Company.

3.Base Salary.  During the Term, the Company shall pay Executive a base salary
at an annual amount of $[●] payable in accordance with the Company’s normal
payroll practices.  Executive’s annual base salary, as in effect from time to
time, is hereinafter referred to as the “Base Salary.” The Base Salary may be
increased in the discretion of the Company’s Compensation Committee of the Board
of Directors (the “Compensation Committee”) (and in the absence of such
Compensation Committee, by the Board), but shall not be decreased by an amount
greater than five percent (5%), during the Term.

4.Annual Bonus.  With respect to each fiscal year of the Company commencing for
the 2021 fiscal year of the Company and continuing for each subsequent fiscal
year of the Company thereafter during the Term, Executive shall be eligible to
earn an annual cash bonus award (the “Annual Bonus”) in an amount established by
the Compensation Committee which may include all or a portion of such amount
being determined based upon the achievement of performance targets established
by the Compensation Committee in its discretion.  The Annual

 

 

--------------------------------------------------------------------------------

 

Bonus, if any, shall be paid at the same time annual bonuses are paid to other
senior executives of the Company generally or as otherwise determined by the
Compensation Committee but in no event later than ninety (90) days following the
end of the fiscal year in which the Annual Bonus was earned, and shall be
subject to Executive being employed by the Company on the date such Annual Bonus
is earned.

5.KERP.  The Company has adopted a Key Employee Retention Program (“KERP”) which
is intended to incentivize employees to remain employed by the Company for a
defined period of time.  The KERP is not set out in or evidenced by a written
program document or instrument, but, rather, is provided to certain employees of
the Company in the form of bonus retention agreements between the Company and
those certain employees.   Executive shall be provided a bonus retention
agreement in the form set forth on Exhibit A attached hereto (the “Bonus
Retention Agreement”) that will entitle Executive to a retention bonus amount
(the “Retention Bonus”) as specified in the Bonus Retention Agreement. In the
event the Company does not pay Executive the Retention Bonus in accordance with
the terms of the Bonus Retention Agreement, the Company agrees to pay liquidated
damages to Executive in an amount equal to the Retention Bonus.

6.MIP.  The Company has adopted or will adopt a management incentive program
(“MIP”) in which Executive is or will be a participant.  Executive’s entitlement
to participate and/or receive benefits from the MIP will be subject to the terms
and provisions of the MIP and are separate and distinct from Executive’s rights
under this Agreement.

7.Employee Benefits. Executive shall be entitled to participate in the employee
benefit plans offered by the Company to its employees generally (collectively,
“Benefit Plans”), consistent with the terms of the applicable Benefit Plan. The
Company reserves the right to amend or cancel any Benefit Plan in accordance
with its terms. Executive shall be entitled to annual paid time off (“PTO”) in
accordance with the Company’s PTO policies as in effect from time to time.
  Executive (or Executive’s spouse/family, if Executive’s employment is
terminated due to Executive’s death and Executive’s spouse/family was
participating in the Company’s health insurance program at that time) shall be
entitled to continue, at the Company’s expense for a period of eighteen (18)
calendar months [24 MONTHS FOR CEO] following the month in which the date of
termination of Executive’s employment occurs, to participate in and receive
benefits and coverage under the Company’s Benefit Plans that provide health
insurance to Company employees, with Executive being entitled to the levels of
benefits and coverages that were in place for the Executive (and the Executive’s
spouse/family if applicable) as of the date of termination of
employment.  Notwithstanding any provision of this Section 7 to the contrary,
if, upon Executive’s termination of employment, Executive (or Executive’s spouse
if Executive’s employment is terminated due to Executive’s death) is entitled to
participate in the Company’s Tier I Legacy Retiree Program, Tier II Legacy
Retiree Program or Tier III – Post 65 Retiree Program (collectively, the “Legacy
Retiree Programs”) and such Legacy Retiree Programs provide for Company-provided
health insurance for a period of time in excess of the 18-month [24-MONTH FOR
CEO] period referenced above, Executive and/or Executive’s spouse shall be
entitled to participate in the applicable Legacy Retiree Program for such longer
period as set forth in the applicable Legacy Retiree Program.

2

 

--------------------------------------------------------------------------------

 

8.Termination of Employment.  Executive’s employment hereunder may be terminated
as follows:

(a)Automatically in the event of the death of Executive;

(b)At the option of the Company, by written notice to Executive or Executive’s
personal representative, in the event of the Disability of Executive.
“Disability” shall mean Executive’s complete and permanent disability as defined
by the Company’s health insurance plans or as otherwise defined by the Company
from time to time.  Executive acknowledges and agrees that the determination of
disability shall be within the sole, absolute and exclusive discretion of the
Company;

(c)At the option of the Company for Cause, by delivering written notice to
Executive. For purposes of this Agreement, “Cause” shall mean (i) any act of
fraud or willful malfeasance committed by Executive; (ii) Executive’s willful
engagement in conduct which is injurious to the Company or any of its
affiliates, monetarily or otherwise if, after written notice by the Board or the
Compensation Committee to Executive stating, with specificity, the alleged
conduct and providing direction and a reasonable opportunity for Executive to
address and/or cure any such alleged conduct, Executive then intentionally fails
to address or exert reasonable efforts to cure such alleged conduct within
ninety (90) days following Executive’s receipt of such written notice; (iii)
Executive’s willful failure to perform Executive’s material duties under this
Agreement if, after written notice by the Board or the Compensation Committee to
Executive stating, with specificity, the duties Executive has failed to perform
and providing direction and a reasonable opportunity for Executive to address
and/or cure any such alleged failures, Executive then intentionally fails to
address or exert reasonable efforts to cure alleged failures within ninety (90)
days following Executive’s receipt of such written notice; (iv)
Executive’s  conviction of, or a plea of guilty or no contest to, any criminal
offence involving fraud, misappropriation or moral turpitude; or (v) Executive’s
willful engagement in conduct in violation of the Company’s policies and
procedures including, but not limited to, the Company’s Third Amended and
Restated Code of Business Conduct and Ethics dated August 9, 2018, as may be
further amended;

 

(d)At the option of the Company at any time without Cause, by delivering written
notice to Executive;

 

(e)At the option of Executive, upon thirty (30) days prior written notice to the
Company (which the Company may, in its sole discretion, make effective on the
date of its receipt of such written notice or at any time within such 30-day
period);

 

(f)At the option of the Executive or the Company upon a Change of Control of the
Company.  As used in this Agreement, a “Change of Control” shall have the
meaning ascribed to such term in the MIP; or

 

(g)Upon the expiration of the Term of this Agreement, provided, however, if
Executive’s employment is not terminated on or before the termination of the
initial 3-year term hereof, this Agreement shall then automatically renew for
successive 1-year terms until

3

 

--------------------------------------------------------------------------------

 

terminated pursuant to this Section 8.  Either Executive or the Company (or
both) may elect not to renew this Agreement at the end of the initial 3-year
term by giving the other a written notice of non-renewal at least one-hundred
and twenty (120) days prior to the end of the initial 3-year term.  Either
Executive or the Company (or both) may elect not to renew this Agreement at the
end of any subsequent 1-year renewal term by giving the other a written notice
of non-renewal at least one-hundred and twenty (120) days prior to the end of
the respective 1-year renewal term.

9.Payments Upon Termination of Employment.

(a)Termination by the Company Without Cause.  If Executive’s employment is
terminated at any time by the Company without Cause or on a Change of Control,
Executive shall be entitled to:

(i)(A) within thirty (30) days following such termination, payment of
Executive’s accrued and unpaid Base Salary accrued through the date of
termination and (B) all other accrued amounts or accrued benefits due to
Executive in accordance with the Company’s benefit plans, programs or policies
(other than severance), required by law; and

(ii)An amount (the “Severance Amount”) equal to two times (2x) the sum of: (A)
Executive’s Base Salary in effect immediately prior to Executive’s date of
termination  plus (B) the Retention Bonus.  The Severance Amount is to be paid
to Executive over the twelve (12) months following the date of termination (the
“Severance Period”) payable in substantially equal installments in accordance
with the Company’s regular payroll practices as in effect from time to time;
provided, that the first payment pursuant to this Section 9(a)(ii) shall be made
following the date of Executive’s termination of employment on the next
regularly scheduled payroll date following the delivery by Executive to the
Company of the General Release, as defined below, and any other documents or
instruments required by the Company to be executed by Executive in standard
terminations of employment as determined by the Company’s HR department. In the
event of Executive’s death during the Severance Period, any payments to be made
pursuant to this Section 9(a)(ii) shall be paid to the Executive’s legal
representative.  Notwithstanding any provision herein to the contrary, the
Company may elect to pay the Severance Amount in a lump sum up front or in a
lump sum as to any balance at any time during the Severance Period subject to
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

(b)Termination on Executive’s Death or Disability.  If Executive’s employment is
terminated at any time on the Executive’s Death or Disability, Executive or
Executive’s Representatives, as applicable, shall be entitled to:

(i)(A) within thirty (30) days following such termination, payment of
Executive’s accrued and unpaid Base Salary accrued through the date of
termination and (B) all

4

 

--------------------------------------------------------------------------------

 

other accrued amounts or accrued benefits due to Executive in accordance with
the Company’s benefit plans, programs or policies (other than severance),
required by law; and

(ii)An amount (the “Death/Disability Severance Amount”) equal to two times (2x)
the Executive’s Base Salary in effect immediately prior to Executive’s date of
termination, with such Death/Disability Severance Amount to be paid to Executive
over the Severance Period payable in substantially equal installments in
accordance with the Company’s regular payroll practices as in effect from time
to time; provided, that the first payment pursuant to this Section 9(b)(ii)
shall be made following the date of Executive’s termination of employment on the
next regularly scheduled payroll date.  Notwithstanding any provision herein to
the contrary, the Company may elect to pay the Death/Disability Severance Amount
in a lump sum up front or in a lump sum as to any balance at any time during the
Severance Period.

[FOR CEO AGREEMENT ONLY – (ii)  An amount (the “Death/Disability Severance
Amount”) equal to one times (1x) the sum of: (A) Executive’s Base Salary in
effect immediately prior to Executive’s date of termination  plus (B) the
Retention Bonus. The Death/Disability Severance Amount is to be paid to
Executive over the Severance Period payable in substantially equal installments
in accordance with the Company’s regular payroll practices as in effect from
time to time; provided, that the first payment pursuant to this Section 9(b)(ii)
shall be made following the date of Executive’s termination of employment on the
next regularly scheduled payroll date.  Notwithstanding any provision herein to
the contrary, the Company may elect to pay the Death/Disability Severance Amount
in a lump sum up front or in a lump sum as to any balance at any time during the
Severance Period.]

(c)Other Terminations.  If the Executive’s employment is terminated for any
reason other than (i) by the Company without Cause, (ii) on a Change of Control
or (iii) on the Executive’s Death or Disability, Executive shall be entitled to
receive only the payments and benefits described under Section 9(a)(i) of this
Agreement.  

(d)Conditions to Payment.  All payments and benefits due to Executive
under  Section 9(a)(ii) shall be payable only if Executive executes and delivers
to the Company a general release of claims in a form acceptable to the Company
(the “General Release”). Failure to timely execute and return such General
Release shall be a waiver by Executive of Executive’s right to
severance  (which, for the avoidance of doubt, shall not include any amounts
described in Section 9(a)(i) of this Agreement).  In addition, any severance
payments shall be conditioned on Executive’s compliance with Section 10 of this
Agreement, and on Executive’s continued compliance with Section 11 and Section
12 of this Agreement as provided in Section 13 below.

(e)No Other Severance.  Executive hereby acknowledges and agrees that, other
than (i) the severance payments described in this Section 9,  (ii) Executive’s
entitlement to participate in the Company’s Benefit Plans that provide health
insurance to Company employees as set forth in Section 7 above and/or
Executive’s entitlement to participate in Legacy Retiree Programs as set forth
in Section 7 above, and (iii) Executive’s entitlement to participate in the MIP,
upon the effective date of the termination of Executive’s employment, Executive
shall not

5

 

--------------------------------------------------------------------------------

 

be entitled to any other severance payments or benefits of any kind under any
Company benefit plan, severance policy generally available to the Company’s
employees or otherwise and all other rights of Executive to compensation under
this Agreement shall end as of such date.  Notwithstanding any provision of this
Section 9(e) to the contrary, Executive shall be entitled to Executive’s vested
account in any Company retirement plan, including but not limited to the
Company’s 401(K) Profit Sharing Plan and Trust, on Executive’s termination of
employment.

10.Return of Company Property.  Within ten (10) days following the effective
date of Executive’s termination for any reason, Executive, or Executive’s
personal representative shall return all property of the Company or any of its
Affiliates in Executive’s possession, including, but not limited to, all
Company-owned computer equipment (hardware and software), telephones, facsimile
machines, tablet computers and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company or any of its Affiliates.  

11.Confidentiality; Non-Solicitation; Non-Competition.

(a)Confidential and Proprietary Information.  Executive agrees that all
materials and items produced or developed by Executive for the Company or any of
its Affiliates, or obtained by Executive from the Company or any of its
Affiliates either directly or indirectly pursuant to this Agreement shall be and
remains the property of the Company and its Affiliates.  Executive acknowledges
that Executive will, during Executive’s association with the Company, acquire,
or be exposed to, or have access to, materials, data and information that
constitute valuable, confidential and proprietary information of the Company and
its Affiliates, including, without limitation, any or all of the
following:  business plans, practices and procedures, pricing information, sales
figures, profit or loss figures, this Agreement and its terms, information
relating to tenants, occupants, intellectual property, suppliers, technology,
sources of supply and customer lists, research, technical data, trade secrets,
or know-how, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, policies, training manuals and similar materials used by
the Company in conducting its business operations, personnel information of any
Person employed by the Company, potential business combinations, and such other
information or material as the Company may designate as confidential and/or
proprietary from time to time (collectively hereinafter, the “Confidential and
Proprietary Information”).  During Executive’s employment with the Company and
at all times thereafter, Executive shall not, directly or indirectly, use,
misuse, misappropriate, disclose or make known, without the prior written
approval of the Board, to any party, firm, corporation, association or other
entity, any such Confidential and Proprietary Information for any reason or
purpose whatsoever, except as may be required in the course of Executive’s
performance of Executive’s duties hereunder.  In consideration of the unique
nature of the Confidential and Proprietary Information, all obligations
pertaining to the confidentiality and nondisclosure thereof shall remain in
effect until the Company and its Affiliates have released such information;
provided, that the provisions of this Section 11(a) shall not apply to the
disclosure of Confidential and Proprietary Information to the Company’s
Affiliates together with each of their respective shareholders, directors,
officers,

6

 

--------------------------------------------------------------------------------

 

accountants, lawyers and other representatives or agents, nor to a Permitted
Disclosure as defined in Section 11(b) below. In addition, it shall not be a
breach of the confidentiality obligations hereof if Executive is required by
applicable law to disclose any Confidential and Proprietary Information;
provided, that in such case, Executive shall (x) give the Company the earliest
notice possible that such disclosure is or may be required and (y) cooperate
with the Company, at the Company’s expense, in protecting to the maximum extent
legally permitted, the confidential or proprietary nature of the Confidential
and Proprietary Information which must be so disclosed. Upon termination of
Executive’s employment, Executive agrees that all Confidential and Proprietary
Information, directly or indirectly, in Executive’s possession that is in
writing or other tangible form (together with all duplicates thereof) will
promptly (and in any event within 10 days following such termination) be
returned to the Company and will not be retained by Executive or furnished to
any person, either by sample, facsimile film, audio or video cassette,
electronic data, verbal communication or any other means of communication.

(b)Permitted Disclosure.  This Agreement does not limit or interfere with
Executive’s right, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. federal, state, or local governmental or law enforcement branch, agency,
commission, or entity (collectively, a “Government Entity”) for the purpose of
(i) reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Entity, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Entity, provided that in each case, such communications, participation, and
disclosures are consistent with applicable law.  Additionally, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (A) in confidence to a
federal, state, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (B) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  If Executive files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, Executive may disclose the
trade secret to the Executive’s attorney and use the trade secret information in
the court proceeding, if Executive files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order.  All disclosures permitted under this Section 11(b) are herein
referred to as “Permitted Disclosures.”  Notwithstanding the foregoing, under no
circumstance will Executive be authorized to disclose any Confidential and
Proprietary Information as to which the Company may assert protections from
disclosure under the attorney-client privilege or the attorney work product
doctrine, without prior written consent of Company’s General Counsel or other
authorized officer designated by the Company.

(c)Non-Solicitation. Except as provided below in this Section 11(c), Executive
agrees that during the Restricted Period (defined below), the Executive will
not, without written consent of the Company, directly or indirectly, solicit,
recruit, induce or encourage to leave employment or association with the Company
or a subsidiary, or to become employed by, become associated with or consult
for, any Person other than the Company or a subsidiary, or to hire, attempt to
hire, employ or engage (whether as an employee, consultant, agent, independent
contractor or otherwise), any Person who or which is or was employed or engaged

7

 

--------------------------------------------------------------------------------

 

by the Company or a subsidiary at any time during the Restricted Period or the
one-year period preceding the Restricted Period, or directly or indirectly,
solicit or accept business from, any Person who is a customer, client or
supplier of the Company or a subsidiary, with whom Executive has had, or
employees reporting to Executive have had, personal contact or dealings on
behalf of the Company during the one-year period preceding the Restricted
Period, or induce or encourage any such Person to cease to engage the services
of the Company or a subsidiary in order to use the services of any Person that
competes with a business of the Company or a subsidiary.  “Restricted Period”
means the period beginning on the date of this Agreement and ending on the
one-year anniversary of the date on which the Executive’s employment is
terminated. “Person” means an individual, a partnership, a corporation, an
association, a limited liability company, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.  “Solicit” shall mean
making any direct or indirect communication of any kind, regardless of who
initiates it, or engaging in any conduct, that in any way invites, advises,
encourages, or requests any Person to take or refrain from taking any
action.  Notwithstanding any provision of this Section 11(c) to the contrary,
the restrictions of this Section 11(c) shall not apply if the Executive was
terminated during the Term of this Agreement by the Company without Cause.

(d)Non-Competition.  Except as provided below in this Section 11(d), Executive
agrees that during the Restricted Period, the Executive will not, directly or
indirectly, individually or on behalf of any Person, whether for compensation or
otherwise, engage in Competing Business in any state of the United States of
America in which the Company or a subsidiary did business during the Executive’s
service, or any other jurisdiction in which the Company engages in business or
derives a material portion of its revenues, or where the Company has plans to
commence business activities. “Competing Business” means any business engaged in
by the Company on the date of Executive’s termination or any business activity
in which the Company has substantive plans to engage as of the date of
Executive’s termination. Notwithstanding any provision of this Section 11(d) to
the contrary, the restrictions of this Section 11(d) shall not apply if the
Executive was terminated during the Term of this Agreement by the Company
without Cause.

(e)Nondisparagement.  Executive agrees that Executive shall refrain at all times
from making, directly or indirectly, any disparaging or defamatory comments
concerning the Company, any of its Affiliates, or any of the Company’s or its
Affiliates’ respective businesses, products or services, or their respective
current or former directors, officers, agents, partners, shareholders or
employees, either publicly or privately. Notwithstanding the foregoing, any
truthful statement made to comply with law or regulation or in any response to
questions or other requests for information by any court, arbitrator, mediator
or administrative or legislative body with apparent jurisdiction over the
applicable parties shall be deemed not to violate the obligations of the Company
under this provision  Nothing in this Section 11(e) shall interfere with
Executive’s ability to make the Permitted Disclosures as defined in Section
11(b) above.  

(f)Tolling.  In the event of any violation of the provisions of this Section 11,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being

8

 

--------------------------------------------------------------------------------

 

the intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.

12.Cooperation.  From and after an Executive’s termination of employment,
Executive shall provide Executive’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder, and assist
and advise the Company in any investigation which may be performed by the
Company, provided, that the Company shall reimburse Executive for Executive’s
reasonable costs and expenses and such cooperation shall not unreasonably burden
Executive or unreasonably interfere with any subsequent employment that
Executive may undertake.  In the event Executive is subpoenaed by any person or
entity (including, but not limited to, any Government Entity) to give testimony
or provide documents (in a deposition, court proceeding, or otherwise), that in
any way relates to Executive’s employment by the Company, Executive will give
prompt notice of such subpoena to the Company and will make no disclosure until
the Company has had a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure.  Nothing in this Section 12
shall limit Executive’s right to make Permitted Disclosures as provided in
Section 11(b) above.

13.Injunctive Relief and Specific Performance.  Executive understands and agrees
that Executive’s covenants under Sections 10, 11 and 12 are special and unique
and that the Company and its Affiliates may suffer irreparable harm if Executive
breaches any of Sections 10, 11, or 12 because monetary damages would be
inadequate to compensate the Company and its Affiliates for the breach of any of
these sections.  Accordingly, Executive acknowledges and agrees that the Company
shall, in addition to any other remedies available to the Company at law or in
equity, be entitled to obtain specific performance and injunctive or other
equitable relief by a federal or state court in Chattanooga, Tennessee to
enforce the provisions of Sections 10, 11 and/or 12 without the necessity of
posting a bond or proving actual damages, without liability should such relief
be denied, modified or vacated.  Additionally, in the event of a breach or
threatened breach by Executive of Section 11, in addition to all other available
legal and equitable rights and remedies, the Company shall have the right to
cease making payments, if any, being made pursuant to Section 9(a)(ii)
hereunder.  Executive also recognizes that the territorial, time and scope
limitations set forth in Section 11 are reasonable and are properly required for
the protection of the Company and its Affiliates, and in the event that a court
of competent jurisdiction deems any territorial, time or scope limitation in
this Agreement to be unreasonable, the Company and Executive agree, and
Executive submits, to the reduction of any or all of said territorial, time or
scope limitations to such an area, period or scope as said court shall deem
reasonable under the circumstances.

14.Miscellaneous.

(a)Any notice provided for in this Agreement (“Notice(s)”) shall be in writing
and either (i) personally delivered, (ii) sent by a nationally recognized
overnight courier delivery service, (iii) mailed by United States registered or
certified mail, return receipt requested, postage prepaid, deposited in a United
States post office or a depository for the receipt of mail regularly maintained
by the post office, (iv) sent via telefax transmission or (v) sent via
electronic mail.  If

9

 

--------------------------------------------------------------------------------

 

personally delivered, then Notices shall be effective when received as evidenced
by affidavit of the person or entity making such delivery; if sent by overnight
courier delivery service then Notices shall be deemed to have been received by
the addressee on the next business day following the date so sent; if mailed,
then Notices or other communication shall be deemed to have been received by the
addressee on the date received as evidenced by the return receipt; if sent via
telefax transmission, then Notices shall be deemed to have been received when
received by the addressee with the burden of proving receipt to be borne by the
sender; and if sent via electronic mail, then Notices shall be deemed to have
been received when received by the addressee with the burden of proving receipt
to be borne by the sender.  The inability to make delivery because of changed
address of which no notice was given or by reason of rejection or refusal to
accept delivery of any Notice shall be deemed to be receipt of the Notice as of
the date of such inability to deliver or rejection or refusal to accept.

 

The addresses of the parties for Notices hereunder shall be as follows:

If to the Company:

 

CBL & Associates Management, Inc

CBL & Associates Properties, Inc.

2030 Hamilton Place Boulevard

Suite 500, CBL Center

Chattanooga, TN 37421

Attn: HR Department

Email:  HR.Department@cblproperties.com

 

If to Executive:

 

_________________________

_________________________

_________________________

Email:  __________________  

 

 

A party may change its/hers/his notice address at any time by providing written
notice thereof to the other party.

 

(b)This Agreement is personal to the Executive and shall not be assigned by the
Executive.  Any purported assignment by the Executive shall be null and void
from the initial date of the purported assignment.  The Company may assign this
Agreement to any successor or

10

 

--------------------------------------------------------------------------------

 

assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company.
This Agreement shall inure to the benefit of the Company and its successors and
assigns.

 

(c)This Agreement contains the entire agreement between the parties with respect
to the subject matter hereof and supersedes all other agreements, term sheets,
offer letters, and drafts thereof, oral or written, between the parties hereto
with respect to the subject matter hereof. [FOR CEO ONLY – The Company and
Executive hereby agree and acknowledge that the certain Employment Agreement
between the Company and Executive dated November 3, 1993 is hereby terminated
and of no further force and effect] [FOR CLO ONLY – the Company and Executive
hereby agree and acknowledge that the Employment Terms set forth in that certain
Resolution adopted by the Board of Directors of the Company on April 2, 2012 are
hereby terminated and of no further force and effect.]  Notwithstanding the
foregoing, this Agreement shall not supersede (i) the Bonus Retention Agreement;
(ii) the MIP; (iii) any indemnification agreement between the Company and
Executive through which the Executive is provided an indemnity by the Company
for claims or actions against Executive in Executive’s capacity as an executive
officer of the Company;  or (iv) any bonus or compensation arrangements
implemented by the Company after the Effective Date.

 

(d)No amendment, modification or waiver of this Agreement shall be valid unless
the same shall be in writing and signed by all of the parties hereto.  No waiver
of any of the provisions of this Agreement shall be deemed, or shall constitute,
a waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver, unless so provided in the waiver.

 

(e)If any provisions of this Agreement (or portions thereof) shall, for any
reason, be held invalid or unenforceable, such provisions (or portions thereof)
shall be ineffective only to the extent of such invalidity or unenforceability,
and the remaining provisions of this Agreement (or portions thereof) shall
nevertheless be valid, enforceable and of full force and effect.  If any court
of competent jurisdiction finds that any restriction contained in this Agreement
is invalid or unenforceable, then the parties hereto agree that such invalid or
unenforceable restriction shall be deemed modified so that it shall be valid and
enforceable to the greatest extent permissible under law, and if such
restriction cannot be modified so as to make it enforceable or valid, such
finding shall not affect the enforceability or validity of any of the other
restrictions contained herein.

 

(f)Notwithstanding anything to the contrary in this Agreement:

11

 

--------------------------------------------------------------------------------

 

 

(i)The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Code and the regulations and authoritative
guidance promulgated thereunder to the extent applicable (collectively “Section
409A”), and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A.  In no event whatsoever will the Company, any of its affiliates,
successors or assigns be liable for any additional tax, interest or penalties
that may be imposed on Executive under Section 409A or any damages for failing
to comply with Section 409A.  

(ii)If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 

(g)This Agreement will be governed by and construed in accordance with the laws
of the State of Tennessee, without giving effect to any choice of law or
conflict of law provision or rule.  AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (EACH PARTY HAVING HAD
OPPORTUNITY TO CONSULT COUNSEL), EACH PARTY EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.

 

(h)The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.

 

(i)The covenants and obligations of the Company under Sections 7, 9 and 12,
hereof, and the covenants and obligations of Executive under Sections 9, 10, 11
and, 12 hereof, shall continue and survive termination of Executive’s employment
or any termination of this Agreement for the period of time specified in this
Agreement or for the period of time until the expiration of the applicable
statute of limitations if no expiration is specifically stated herein.

 

(j)This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and together constitute one and the same instrument.  To
facilitate

12

 

--------------------------------------------------------------------------------

 

execution of this Agreement, the parties may exchange counterparts of the
signature page by facsimile or electronic mail (e-mail), including, but not
limited to, as an attachment in portable document format (PDF), which shall be
effective as original signature pages for all purposes.

 

 

[signature page follows]

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

CBL & ASSOCIATES MANAGEMENT, INC.

 

 

By:________________________________

By:
Title:

 

 

EXECUTIVE

 

___________________________________

Name:

 

 

 




 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

RETENTION BONUS AGREEMENT

[not included in this form]

 

 

15

 